Citation Nr: 9913559	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-19 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. § 
3.321(b)(2). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied the 
appellant's claim of entitlement to nonservice-connected 
pension benefits, to include extra-schedular consideration 
under the provisions of 38 C.F.R. § 3.321(b)(2).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's nonservice-connected benign prostatic 
hypertrophy is shown to be properly rated as noncompensable. 

3.  The veteran's nonservice-connected hypertension is shown 
to be properly rated as noncompensable.

4.  The veteran is not currently service-connected for any 
condition.

5.  The veteran is 67 years old, and has a high school 
education.  

6.  The veteran's permanent disabilities do not prevent him 
from securing or maintaining substantially gainful employment 
consistent with his education and work experience.



CONCLUSION OF LAW

The veteran is not permanently and totally disabled for VA 
disability pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. § 
3.321(b)(2), within the meaning of governing law and 
regulations.  38 U.S.C.A. § 1155, 1502, 1521, (West 1991); 38 
C.F.R. §§ 3.321, 3.323(b)(2), 3.340(b); 3.342, 4.7, 4.15, 
4.16(a), 4.17, 4.17a, 4.18, 4.19, 4.20, 4.25, 4.27 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran's claim for pension benefits is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  He 
has presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The Board notes that the veteran meets certain basic 
eligibility requirements for VA pension benefits.  First, he 
served on active duty for a period of ninety days or more 
during a period of war.  38 U.S.C.A. §§ 101(11), (29); 
1521(a), (j) (1) (West 1991).  Second, based on his own 
statements regarding his income or other assets, he appears 
eligible for pension under the statutory income and net worth 
criteria applied to VA pension benefits.  38 U.S.C.A. §§ 
1521, 1522 (1991).  Therefore, the issue at hand is whether 
the veteran is permanently and totally disabled for VA 
pension purposes within the meaning of governing law and 
regulations.  38 U.S.C.A. §§ 1155, 1502, 1521, (West 1991); 
38 C.F.R. §§ 3.321, 3.323(b)(2), 3.340(b); 3.342, 4.15, 
4.16(a), 4.17, 4.17a, 4.18, 4.19, 4.20, 4.25, 4.27 (1998).  

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that permanent and total disability for pension purposes can 
be shown in two ways under VA regulations which provide a 
combination of "objective" and "subjective" standards.  
Brown, 2 Vet. App. at 446; Talley v. Derwinski, 2 Vet. App. 
282 (1992); 38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 
38 C.F.R. §§ 3.321(b)(2); 4.17 (1998).  

The two ways that permanent and total disability can be shown 
under the law are as follows: (1) the veteran must be 
unemployable as a result of a lifetime disability (the 
"subjective" standard which is based on the disabilities, 
age, occupational background, and other related factors of 
the individual veteran whose claim is being adjudicated) or 
(2) the veteran must suffer from a lifetime disability which 
would render it impossible for the average person with the 
same disability to follow a substantially gainful occupation 
(the "objective" standard which is based on the percentage 
ratings assigned for each disability from the Schedule for 
Rating Disabilities, 38 C.F.R., Part 4; the minimum 
percentage rating requirements for total ratings based on 
unemployability in 38 C.F.R. § 4.16(a); and the permanence of 
those percentage ratings for pension purposes required by 
38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) (West 
1991); 38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19 (1998); Brown, 2 Vet. App. at 446.  

In making a determination of permanent and total disability 
for pension purposes, the RO must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17 (the objective standard).  If a permanent 
and total disability rating is not warranted under the 
objective standard and the veteran is unemployable, the RO 
should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-schedular basis under 38 C.F.R. 
§§ 3.321(b)(2), 4.17(b) (the subjective standard).  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (whether a 
permanent and total disability rating could have been 
assigned on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(2) should have been considered).  

It is important to note that, in applying the objective 
standard, the reductions in the minimum percentage 
requirements of 4.16(a) based on age were rescinded in an 
amendment to 38 C.F.R. § 4.17.  56 Fed. Reg. 57,985 (1991).  
In addition, the Board notes that in the course of 
adjudicating a claim for pension, the RO must also make 
determinations as to whether any of the disabilities in 
question are the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1998); 38 C.F.R. § 4.17a (1998).  
Finally, the Board observes that evaluations for service-
connected disabilities may be combined with evaluations for 
disabilities not shown to be service connected and not the 
result of the veteran's willful misconduct or vicious habits.  
38 C.F.R. § 3.323(b)(2) (1998).

In this case, the RO properly evaluated the veteran according 
to the "objective" or "average person" standard.  38 U.S.C.A. 
§ 1502(a)(1) (West 1991); 38 C.F.R. §§ 4.16(a), 4.17.  The RO 
also assigned a rating for each disability present in 
accordance with the Schedule for Rating Disabilities.  
38 C.F.R. Part 4 (1997); Roberts, 2 Vet. App. at 390, citing 
38 C.F.R. §§ 3.340(a), 4.15, 4.17 (1991) (before a 
determination can be made as to whether a total and permanent 
disability rating for pension purposes is warranted, "an 
evaluation must be performed under the Schedule for Rating 
Disabilities to determine the percentage of impairment caused 
by each disability.").  

II.  Factual Background

The veteran, in his February 1998 claim, claimed two 
disabilities, which together, he claimed, prevented him from 
working.  These were (1) a prostate disorder and (2) high 
blood pressure (hypertension).  On his claim form, the 
veteran indicated that he had completed high school and has 
been unemployed since 1989.

Medical treatment reports, dated June 1995 through May 1997, 
were retrieved from the VA medical center in San Juan, Puerto 
Rico.  A review of these records revealed that the veteran 
was diagnosed and treated for benign prostatic hypertrophy.

In February 1997, a VA general medical examination was 
conducted.  The report of this examination noted that the 
veteran was currently being treated with Hytrin, 10 
milligrams daily, for his prostate hypertrophy.  He indicated 
that, after his treatment, he has been voiding less 
frequently.  He denied having high blood pressure.  In 
discussing his history, the veteran indicated that he had 
previously been employed as a machine operator and a 
mechanic.  Physical examination revealed that the veteran had 
a normal gait, was well nourished and developed, and 
exhibited no sensory or motor defects.  Examination of his 
genitalia revealed "[p]rostate not significantly enlarged."  
Blood pressure readings of 150/80, 140/80 and 146/80 were 
noted.  The report concluded noted a diagnosis of benign 
prostatic hypertrophy and stated that the veteran "is 
currently normotense."  A subsequent clinical laboratory 
report, dated March 1998, noted results of 292 mg/dl of 
triglycerides and 214 mg/d/L of glucose.

The RO's March 1998 rating decision identified the veteran's 
disabilities as benign prostatic hypertrophy and diabetes 
mellitus, and rated both of these conditions as 
noncompensable (0 percent).

III.  Analysis

The Board will next examine each of the veteran's 
disabilities, as described by the medical evidence, and 
determine if he is appropriately rated or is entitled to a 
higher evaluation.  

Benign Prostatic Hypertrophy

The veteran is currently rated noncompensable for his benign 
prostatic hypertrophy, under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  

The veteran's benign prostatic hypertrophy is rated under 
Diagnostic Code 7527.  Benign prostatic hypertrophy is rated 
as either voiding dysfunction or urinary tract infection, 
whichever is predominant. 38 C.F.R. § 4.115b, Diagnostic Code 
7527.

Obstructive voiding symptomatology with or without stricture 
disease requiring dilation 1-2 times per year is rated 0 
percent disabling.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following is assigned a 10 
percent rating: post void residuals greater than 150 cc; 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); recurrent urinary tract infections secondary to 
obstruction; stricture disease requiring periodic dilation 
every 2-3 months.

The clinical findings herein do not warrant a compensable 
rating for benign prostatic hypertrophy.  In addition, the 
evidence of record does not establish such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards referable to evaluation of 
the veteran's benign prostatic hypertrophy.

Hypertension

During his most recent VA physical examination, dated March 
1998, the veteran denied having high blood pressure.  The 
examination report noted three blood pressure readings of 
150/80, 140/80 and 146/80.  It also noted that the veteran 
was normotensive.  38 C.F.R. § 4.104 Diagnostic Code 7101 
provides the rating criteria for hypertension.  Note 1 under 
that diagnostic code gives guidance as to what constitutes 
hypertension and states that "[h]ypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm."  The veteran's 
medical records failed to reveal a single reading exceeding 
these guidelines.  As such, there is no current evidence of 
any disability, and the veteran's hypertension is 
appropriately rated noncompensable for a disorder that is 
asymptomatic.

Diabetes Mellitus

The March 1998 rating decision noted diabetes mellitus as a 
nonservice-connected disability rated noncompensable.  After 
reviewing the veteran's claims file, the Board is unable to 
find any records reflecting a diagnosis of, treatment for, or 
complaints concerning diabetes mellitus.  The Board (and 
hence the RO) may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Given the lack of any evidence, objective or 
subjective, referring to this condition, the Board concludes 
that the RO's notation of this condition was an 
administrative error, which in no way prejudiced the 
appellant's claim.

Combined Evaluation

After rating each disability, the Board has determined that 
the proper combined disability rating is noncompensable (0 
percent). 38 C.F.R. § 4.25 (1998).  In accordance with 
38 C.F.R. § 4.17 (1998), the disability evaluations must be 
compared with the minimum rating requirements for a total 
disability rating found in 38 C.F.R. § 4.16(a) (1998).  That 
regulation provides that total disability ratings may be 
assigned where there are two or more disabilities, provided 
that one disability is rated at 40 percent or more and there 
is sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1998).  
Because the combined rating in this case is noncompensable (0 
percent), the requirements for a total disability rating 
based on the objective standard in the regulations are not 
met.  The Board concludes, therefore, that the veteran's 
claim for a permanent and total disability evaluation for 
pension purposes cannot be granted on this basis.

In compliance with the law, the regulations, and the rulings 
of the Court, the RO then considered whether it should refer 
the claim to the adjudication officer for consideration of 
entitlement to a permanent and total disability rating on an 
extra-schedular basis under 38 C.F.R. §§ 3.321(b)(2), as it 
is required to do under 38 C.F.R. § 4.17(b) for "veterans who 
fail to meet the percentage requirements [under § 4.16(a)] 
but who meet the basic entitlement criteria and are 
unemployable  . . . ." 38 C.F.R. § 4.17(b) (1998) (emphasis 
added).  The RO decided that the evidence did not show that 
the veteran had disabilities, permanent in nature, that would 
preclude all forms of gainful employment.  In light of this 
determination, the RO decided that the claim did not warrant 
further referral for consideration on an extra schedular 
basis of a permanent and total disability rating for pension 
purposes.  For the reasons and bases which follow, the Board 
concludes that the RO's determination as to the veteran's 
unemployability was appropriate in this case.

Section 3.321(b)(2) of the regulations reiterates the 
requirement of 38 C.F.R. § 4.17(b) that a veteran be 
"unemployable" before the RO may refer the case to the 
adjudication officer.  In addition, that regulation requires 
the RO to consider the issue of unemployability in the 
context of the veteran's disabilities, age, occupational 
background, and other related factors.  38 C.F.R. § 
3.321(b)(2) (1998) (where a veteran is "found to be 
unemployable by reason of his or her disability(ies), age, 
occupational background and other related factors," the 
adjudication officer is authorized to approve a permanent and 
total disability rating for pension purposes on an extra-
schedular basis).  In this regard, the Board notes that the 
veteran is 67 years old, has a high school education, and his 
occupational background includes working as a mechanic and as 
a machine operator.

The VA pension criteria require a finding that the veteran 
have disabilities, permanent in nature, that would preclude 
all forms of gainful employment.  The Board is bound by the 
above-referenced regulations in rendering its decision.  It 
is therefore not enough that the veteran be unemployable in 
his chosen profession, or in the jobs with which he has the 
most experience.

The Board notes with regard to the veteran's disabilities 
that the descriptions in the medical reports of the degree 
and extent of the veteran's disabilities contrast 
significantly with descriptions of the kinds of disabling 
conditions contemplated by the regulations as permanently and 
totally disabling.  See, e.g., 38 C.F.R. §§ 4.15, 3.340(b) 
("permanent loss or loss of use of both hands, or of both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becoming permanently helpless or bedridden . . . 
.").  The Board also notes that the descriptions of the 
veteran's disabilities in the medical examination reports of 
benign prostatic hypertrophy and hypertension, both shown to 
be noncompensable, do not provide an overall impression of a 
severely incapacitated individual.  38 U.S.C.A. § 1502 (West 
1991). 

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that he is 
permanently precluded from securing substantially gainful 
employment by reason of his disabilities even when those 
disabilities are assessed in the context of subjective 
factors such as his age, occupational background, and 
education.  As such, the veteran's claim for a permanent and 
total disability rating for pension purposes cannot be 
granted.


ORDER

A permanent and total rating for nonservice-connected pension 
purposes, to include extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(2), is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

